                                  1

                                  2                                  UNITED STATES DISTRICT COURT

                                  3                                 EASTERN DISTRICT OF CALIFORNIA

                                  4

                                  5     FADI HADDAD,                                       Case No. 16-cv-01700-WHO
                                                       Plaintiff,
                                  6
                                                                                           ORDER REJECTING BILL OF COSTS
                                                v.                                         AS PREMATURE
                                  7

                                  8     SMG LONG TERM DISABILITY PLAN,                     Re: Dkt. No. 43
                                        et al.
                                  9                    Defendants.
                                 10

                                 11
                                             On January 29, 2019, plaintiff filed a Bill of Costs seeking costs incurred on appeal under
                                 12
                                      Federal Rule of Appellate Procedure 39(e), as well as costs incurred originally in the District
Eastern District of California
United States District Court




                                 13
                                      Court. Dkt. No. 43. On February 5, 2019, defendants filed an objection, arguing that the Bill of
                                 14
                                      Costs is premature until the Court of Appeal files its mandate. Dkt. No. 44.
                                 15
                                             Plaintiff’s Bill of Costs is REJECTED as premature. Once the Ninth Circuit issues the
                                 16
                                      mandate, plaintiff may refile his Bill of Costs in the District Court within fourteen days. However,
                                 17
                                      given that the case was remanded for further proceedings, plaintiff’s Bill of Costs should only
                                 18
                                      include costs authorized for the successful appeal under FRAP 39(e) and may not include costs
                                 19
                                      originally incurred in connection with the District Court action.
                                 20
                                             IT IS SO ORDERED.
                                 21
                                      Dated: February 8, 2019
                                 22

                                 23

                                 24                                                                William H. Orrick
                                                                                                   United States District Judge
                                 25

                                 26

                                 27

                                 28
